Exhibit 10.1

Execution Version

MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 2 TO CREDIT

AGREEMENT

This MASTER ASSIGNMENT, AGREEMENT AND AMENDMENT NO. 2 TO CREDIT AGREEMENT
(“Agreement”) dated as of June 27, 2017 (the “Effective Date”) is among Penn
Virginia Holding Corp., a Delaware corporation (the “Borrower”), Penn Virginia
Corporation, a Virginia corporation (the “Parent”), the subsidiaries of the
Borrower party hereto (together with the Parent, each a “Guarantor” and
collectively, the “Guarantors”), the Lenders (as defined below) party hereto,
Citibank, N.A. and The Huntington National Bank (each, a “New Lender”) and Wells
Fargo Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and as issuing lender (in such capacity,
the “Issuing Lender”).

RECITALS

A.    The Parent, the Borrower, the Administrative Agent, the Issuing Lender,
and the financial institutions party thereto from time to time, as lenders (the
“Lenders”) are parties to that certain Credit Agreement dated as of
September 12, 2016, as amended by that certain Amendment No. 1 to Credit
Agreement dated as of March 13, 2017 (as so amended, the “Credit Agreement”).

B.    The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, the Assignors (as defined below)
wish to assign a certain percentage of their rights and obligations under the
Credit Agreement as a Lender to the Assignees (as defined below, and including
the New Lenders) pursuant to the terms hereof.

C.    After the assignment and acceptance of the rights and obligations set
forth herein have been made effective, the parties hereto agree to, subject to
the terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) increase the Borrowing Base.

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Defined Terms. As used in this Agreement, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.

Section 2.    Other Definitional Provisions. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any



--------------------------------------------------------------------------------

reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Titles and captions of Articles, Sections and subsections in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

Section 3.    Assignments and Acceptances. In lieu of executing and delivering
an Assignment and Acceptance, each existing Lender whose Pro Rata Share of the
Commitments is decreasing in connection herewith (each an “Assignor” and,
collectively, the “Assignors”) and each existing Lender and each New Lender
whose Pro Rata Share of the Commitments is increasing in connection herewith
(each an “Assignee” and, collectively, the “Assignees”) hereby agree to, and
Borrower hereby accepts, the following:

(a)    Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such percentage in and to all of the respective Assignors’
rights and obligations in their respective capacities as Lenders under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
in Schedule II hereto that would result in Assignors and Assignees having the
respective Commitments set forth in Schedule II attached hereto (including
without limitation any letters of credit and guaranties provided in connection
with the Credit Agreement), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an “Assigned Interest”). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Agreement, without representation or warranty by any Assignor.

(b)    Representations and Warranties of Assignor. Each Assignor (i) represents
and warrants that (A) it is the legal and beneficial owner of the relevant
Assigned Interest, (B) such Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, and (C) it has full power and authority, and
has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby; and (ii) assumes no
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(B) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (C) the financial
condition of the Borrower, its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (D) the performance or observance
by the Borrower, its Subsidiaries or Affiliates or any other Person of any of
its obligations under any Loan Document.

(c)    Representations and Warranties of Assignee. Each Assignee (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all the requirements to be an assignee under
Section 9.07 of the Credit

 

2



--------------------------------------------------------------------------------

Agreement (subject to such consents, if any, as may be required under
Section 9.07 of the Credit Agreement), (C) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the relevant Assigned Interest, shall have the obligations
of a Lender thereunder, (D) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (E) it has
received a copy of the Credit Agreement and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 5.06 thereof, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to purchase such Assigned Interest, (F) it has,
independently and without reliance upon the Administrative Agent or any Lender
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement and to
purchase such Assigned Interest, and (G) if it is not incorporated under the
laws of the United States of America or a state thereof, on or prior to the date
hereof, it has delivered to Administrative Agent any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by such Assignee; and (ii) agrees that (A) it will, independently
and without reliance on the Administrative Agent, any Assignor, or any other
Lenders, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (B) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

(d)    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The
Assignors and Assignees shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

(e)    Consent; Waiver of Administrative Fees. Administrative Agent, the Issuing
Lender and Borrower hereby consent to each Assignor’s assignment of the Assigned
Interests to the respective Assignees, and waive any other conditions to the
effectiveness of such assignment that are not expressly set forth in this
Agreement, and agree that the terms of this Agreement shall constitute an
Assignment and Acceptance. Administrative Agent hereby consents to a one-time
waiver of the $5,000 processing and recordation fee that would otherwise be
payable by each Assignee pursuant to Section 9.07(b)(iv) of the Credit Agreement
as a result of the assignment provided for herein.

Section 4.    Amendments to Credit Agreement.

(a)    Section 1.01 (Certain Defined Terms) of the Credit Agreement is hereby
amended by replacing the definition for “Fee Letters” in its entirety with the
following:

“Fee Letters” mean (a) the Exit Facility Lender Fee Letter dated May 10, 2016,
among the Administrative Agent, the Borrower, and Holdings, (b) that certain
Exit Facility Agent Fee Letter dated May 10, 2016, among the Administrative
Agent, the Borrower, and Holdings, and (c) that certain fee letter dated
June 27, 2017 among Wells Fargo Securities, LLC, the Borrower, and Holdings.

 

3



--------------------------------------------------------------------------------

(b)    Section 5.06 (Reporting Requirements) of the Credit Agreement is hereby
amended by replacing clause (d) therein in its entirety with the following:

(d) Weekly Consolidated Cash Balance Report. On each Consolidated Cash Sweep
Date, a weekly report in form reasonably satisfactory to the Administrative
Agent detailing the Consolidated Cash Balance as of the last Business Day of the
immediately preceding calendar week certified by a Responsible Officer of
Holdings and the Borrower; provided that, such weekly report shall only be
required for any calendar week if Availability (determined as a percentage) at
any time during such week was less than 50%.

(c)    Schedule II to the Credit Agreement is hereby deleted and replaced in its
entirety with Schedule II attached to this Agreement.

Section 5.    Increase in the Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased from
$128,000,000 to $200,000,000 and such Borrowing Base shall remain in effect at
that level until the effective date of the next Borrowing Base redetermination
made in accordance with the terms of the Credit Agreement, as amended hereby.
The parties hereto acknowledge and agree that the Borrowing Base redetermination
set forth in this Section 4 is the semi-annual redetermination of the Borrowing
Base scheduled to occur on or about April 1, 2017 as provided in
Section 2.02(b)(i) of the Credit Agreement. Each Lender’s and each New Lender’s
Pro Rata Share of the resulting Borrowing Base, after giving effect to the
increase in the Borrowing Base set forth in this Section 5 and the assignments
effected under Section 3 above, and each Lender’s and each New Lender’s Maximum
Credit Amount, after giving effect to this Agreement, are as set forth in
Schedule II attached hereto.

Section 6.    Representations and Warranties. Each Loan Party hereby represents
and warrants that:

(a)    after giving effect hereto, the representations and warranties contained
in Article IV of the Credit Agreement and the representations and warranties
contained in the Security Instruments, the Guaranty, and each of the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality or Material Adverse Change in the text thereof, in
which case, such representations and warranties shall be true and correct in all
respects) on and as of the date hereof, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
solely to an earlier date, in which case it shall have been true and correct in
all material respects (unless already qualified by materiality or Material
Adverse Change in the text thereof, in which case, such representations and
warranties shall be true and correct in all respects) as of such earlier date;

(b)    after giving effect hereto, no Default or Event of Default has occurred
and is continuing;

(c)    the execution, delivery and performance of this Agreement by such Loan
Party are within its corporate, partnership, or limited liability company power
and authority, as applicable, and have been duly authorized by all necessary
corporate, partnership, or limited liability company action, as applicable;

(d)    this Agreement constitutes the legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, except as limited by
applicable Debtor Relief Laws affecting the rights of creditors generally and
general principles of equity whether applied by a court of law or equity;

(e)    there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Agreement;

 

4



--------------------------------------------------------------------------------

(f)    the Collateral is unimpaired by this Agreement and the Loan Parties have
granted to the Administrative Agent an Acceptable Security Interest in the
Collateral covered by the Security Instruments and such Liens are not subject to
avoidance, subordination, recharacterization, recovery, attack, offset,
counterclaim, or defense of any kind; and

(g)    as of the Effective Date, no action, suit, investigation or other
proceeding by or before any arbitrator or any Governmental Authority is
threatened or pending and no preliminary or permanent injunction or order by a
state or federal court has been entered in connection with this Agreement or any
other Loan Document.

Section 7.    Conditions to Effectiveness. This Agreement shall become effective
on the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions which may occur prior to or concurrently
with the closing of this Agreement:

(a)    The Administrative Agent shall have received (i) this Agreement executed
by duly authorized officers of the Parent, the Borrower, each Guarantor, the
Administrative Agent, the Lenders, and the New Lenders, and (ii) that certain
fee letter dated on or about the date hereof among Wells Fargo Securities, LLC,
the Borrower, and Holdings (the “Amendment No. 2 Fee Letter”); and

(b)    The Borrower shall have paid (i) all fees and expenses of the
Administrative Agent’s outside legal counsel pursuant to all invoices presented
for payment prior to the Effective Date, and (ii) the fees required under the
Amendment No. 2 Fee Letter.

Section 8.    Acknowledgments and Agreements.

(a)    Each Loan Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Loan Party
waives any defense, offset, counterclaim or recoupment (other than a defense of
payment or performance) with respect thereto.

(b)    The Parent, Borrower, each Guarantor, the Administrative Agent, the
Issuing Lender, and each Lender party hereto does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and acknowledge and agree that their respective liabilities and
obligations under the Credit Agreement, as amended hereby, the Guaranty, and the
other Loan Documents, are not impaired in any respect by this Agreement.

(c)    Nothing herein shall constitute a waiver or relinquishment of (i) any
Default or Event of Default under any of the Loan Documents, (ii) any of the
agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent or any Lender with
respect to the Loan Documents, or (iv) the rights of the Administrative Agent,
the Issuing Lender, or any Lender to collect the full amounts owing to them
under the Loan Documents.

(d)    From and after the Effective Date, all references to the Credit Agreement
and the Loan Documents shall mean the Credit Agreement and such Loan Documents,
as amended by this Agreement. This Agreement is a Loan Document for the purposes
of the provisions of the other Loan Documents.

Section 9.    Reaffirmation of Security Instruments. Each Loan Party
(a) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Instrument to which it is a party, and agrees
that each such Security Instrument will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented, or
otherwise modified from time to time, and (b) acknowledges, represents, warrants
and agrees that the Liens and security interests granted by it pursuant to the
Security Instruments are valid, enforceable and subsisting and create a security
interest to secure the Secured Obligations.

 

5



--------------------------------------------------------------------------------

Section 10.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Agreement, and its execution and delivery of this
Agreement does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty, in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement or any of the other
Loan Documents.

Section 11.    Counterparts. This Agreement may be signed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which, taken
together, constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or by e-mail
“PDF” copy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 12.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 13.    Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall be held invalid, illegal or unenforceable in
any respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 14.    Governing Law. This Agreement and any claim, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York (including Section 5-1401
and Section 5-1402 of the General Obligations Law of the State of New York),
without reference to any other conflicts or choice of law principles thereof.

Section 15.    Entire Agreement. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[SIGNATURES BEGIN ON NEXT PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

BORROWER: PENN VIRGINIA HOLDING CORP. By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer HOLDINGS: PENN VIRGINIA CORPORATION By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer GUARANTORS:

PENN VIRGINIA OIL & GAS CORPORATION

PENN VIRGINIA OIL & GAS GP LLC

PENN VIRGINIA OIL & GAS LP LLC

PENN VIRGINIA MC CORPORATION

PENN VIRGINIA MC ENERGY L.L.C.

PENN VIRGINIA MC GATHERING COMPANY L.L.C.

PENN VIRGINIA MC OPERATING COMPANY L.L.C.

PENN VIRGINIA RESOURCE HOLDINGS CORP.

Each By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer PENN VIRGINIA OIL & GAS, L.P. By:   Penn Virginia Oil &
Gas GP LLC, its general partner By:  

/s/ Steven A. Hartman

Name:   Steven A. Hartman Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

Signature Page to Master Assignment, Agreement and Amendment No. 2 to Credit
Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent, Issuing Lender, and a Lender By:  

/s/ Paul Squires

       Paul Squires, Managing Director

 

Signature Page to Master Assignment, Agreement and Amendment No. 2 to Credit
Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: SUNTRUST BANK, as a Lender By:  

/s/ Nina Johnson

Name:   Nina Johnson Title:   Director

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A., as a New Lender By:  

/s/ William B. McNeely

Name:   William B. McNeely Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Greg Krablin

Name:   Greg Krablin Title:   Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kristen N. Oswald

Name:   Kristen N. Oswald Title:   Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Victor F. Cruz

Name:   Victor F. Cruz Title:   Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: SOCIÉTÉ GÉNÉRALE, as a Lender By:  

/s/ Max Sonnonstine

Name:   Max Sonnonstine Title:   Director

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: COMERICA BANK, as a Lender By:  

/s/ Barry Carrroll

Name:   Barry Carrroll Title:   V.P.

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: THE HUNTINGTON NATIONAL BANK, as a Lender By:  

/s/ Stephen Hoffman

Name:   Stephen Hoffman Title:   Managing Director

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: SANTANDER BANK, N.A., as a Lender By:  

/s/ David O’Driscoll

Name:   David O’Driscoll Title:   Senior Vice President By:  

/s/ Mark Connelly

Name:   Mark Connelly Title:   Senior Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: THE BANK OF NOVA SCOTIA, as an Assignor By:  

/s/ Alan Dawson

Name:   Alan Dawson Title:   Director

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BARCLAYS BANK PLC, as an Assignor By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

LENDER: BANC OF AMERICA CREDIT PRODUCTS, INC., as an Assignor By:  

/s/ Bryan Dodgins

Name:   Bryan Dodgins Title:   Officer

 

Signature Page to Agreement and Amendment No. 2 to Credit Agreement

(Penn Virginia Holdng Corp.)



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE INFORMATION AND COMMITMENTS

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Issuing Lender:

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd

Mail Code D1109-019

Charlotte, North Carolina 28262

Attn:      Syndication Agency Services

Telephone:          (704) 590-2706

Telecopy:            (704) 590-2790

with a copy to:

Wells Fargo Bank, National Association

1000 Louisiana Street, 9th Floor

MAC T0002-090

Houston, TX 77002

Attention: Paul Squires

Telephone: (713) 319-1314

Electronic Mail: paul.a.squires@wellsfargo.com

Borrower:

at c/o Penn Virginia Corporation

14701 St. Mary’s Lane, Suite 275

Houston, Texas 77079

Attn: Steven A. Hartman

713-722-6529

Steve.hartman@pennvirginia.com

[continued]

 

Schedule II

Page 1 of 2



--------------------------------------------------------------------------------

Lender

   Maximum Credit
Amounts      Pro Rata Share     **Pro Rata Share of
the Borrowing Base
as of the Amendment
No. 2 Effective Date  

Wells Fargo Bank, National Association

   $ 25,000,000        12.500000000 %    $ 25,000,000  

Royal Bank of Canada

   $ 25,000,000        12.500000000 %    $ 25,000,000  

SunTrust Bank

   $ 25,000,000        12.500000000 %    $ 25,000,000  

Citibank, N.A.

   $ 25,000,000        12.500000000 %    $ 25,000,000  

Branch Banking and Trust Company

   $ 20,000,000        10.000000000 %    $ 20,000,000  

Capital One, National Association

   $ 20,000,000        10.000000000 %    $ 20,000,000  

Bank of America, N.A.

   $ 17,000,000        8.500000000 %    $ 17,000,000  

Société Générale

   $ 12,200,000        6.100000000 %    $ 12,200,000  

Comerica Bank

   $ 12,200,000        6.100000000 %    $ 12,200,000  

The Huntington National Bank

   $ 12,200,000        6.100000000 %    $ 12,200,000  

Santander Bank, N.A.

   $ 6,400,000        3.200000000 %    $ 6,400,000  

The Bank of Nova Scotia***

   $ 0        0 %    $ 0  

Barclays Bank PLC***

   $ 0        0 %    $ 0  

Banc of America Credit Products, Inc.***

   $ 0        0 %    $ 0     

 

 

    

 

 

   

 

 

 

Total:

   $ 200,000,000.00        100.000000000 %    $ 200,000,000.00     

 

 

    

 

 

   

 

 

 

 

** Borrowing Base is subject to redetermination pursuant to the terms of the
Credit Agreement, as amended.

*** The Bank of Nova Scotia, Barclays Bank PLC, and Banc of America Credit
Products, Inc. cease to be a Lender effective as of the Amendment No. 2
Effective Date

 

Schedule II

Page 2 of 2